Citation Nr: 0124861	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-08 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
1988, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 60 percent 
for cervical spine disability.

3.  Entitlement to an effective date earlier than July 31, 
1991, for service connection for cervical spine disability.



REPRESENTATION

Appellant represented by:	Dayle E. Donithan, Attorney at 
Law





ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 1990 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and December 1998 by the VA RO in Phoenix, 
Arizona.

In a January 1998 decision, the Board deferred adjudication 
of the issue of an earlier effective date for service 
connection for PTSD, pending VA's issuance of regulations for 
adjudication of claims of clear and unmistakable error in 
Board decisions.  VA has since issued the regulations.  In 
this decision, the Board denies the veteran's earlier 
effective date appeals, and in a separate, concurrent opinion 
dismisses (without prejudice to refiling) the veteran's 
claims of clear and unmistakable error (CUE) in May 1981 and 
October 1985 Board decisions.  Board CUE is an alternate 
theory upon which VA may assign an earlier effective date.
 
This case was the subject of a February 8, 2001, conference 
between the undersigned Board member and the veteran's 
attorney.  The veteran did not appear for a scheduled Board 
hearing on that day.

The Board addresses the issue of a rating in excess of 60 
percent for cervical spine disability in the REMAND portion 
of this action.




FINDINGS OF FACT

1.  The Board denied service connection for PTSD in an 
October 1985 decision.  The RO next received a request to 
reopen the claim for service connection for PTSD on March 14, 
1988.

2.  The Board denied service connection for a back disorder 
in an October 1985 Board decision.  The RO next received a 
request to reopen the claim for service connection for 
cervical spine disability on July 31, 1991.


CONCLUSIONS OF LAW

1.  The October 1985 Board denial of a claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2001).

2.  The criteria for an effective date earlier than March 14, 
1988, for service connection for PTSD, are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991);  38 C.F.R. § 3.400 (West 
1991 & Supp. 2001).

3.  The October 1985 Board denial of a claim for service 
connection for cervical spine disability is final.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).

4.  The criteria for an effective date earlier than July 31, 
1991, for service connection for cervical spine disability, 
are not met.  38 U.S.C.A. §§ 1155, 5110 (West 1991);  38 
C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the veteran has been informed of the 
laws and regulations pertaining to earlier effective date 
claims.  His general argument appears to be that the cervical 
spine disability and PTSD began soon after service, rather 
than on the effective dates assigned.  As the veteran was 
informed in statements and supplemental statements of the 
case for the issues on appeal, the effective date of an 
evaluation and award of compensation after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii).  He was thus properly advised of the 
controlling legal criteria and of the evidence necessary to 
substantiate the claim.

There is no indication in the record and no argument raised 
on appeal concerning any existing outstanding evidence that 
could change the critical facts in this case.   The 
determinative facts in the veteran's earlier effective claims 
are the date of the last final denials (October 1985) and the 
dates of the reopened claims (March 14, 1988, for service 
connection for post-traumatic stress disorder, and July 31, 
1991, for service connection for cervical spine disability).  
Any further development would be pointless.  In the words of 
the VCAA, no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)). 

Because the record is fully developed, the requirement under 
the VCAA that the RO explain what evidence the RO and what 
evidence the appellant must secure is moot.  The Board finds 
that the RO has fully satisfied the requirements of the VCAA 
and the veteran has received the full benefit of the notice 
and development requirements of the VCAA.  Accordingly, it is 
not prejudicial for the Board to proceed to decide the claim 
without further referral to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Adjudication

Final decisions on appeals of RO rating decisions shall be 
made by the Board.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001).  After a final denial, a veteran may reopen his claim 
with the submission of new and material evidence.  See 38 
C.F.R. § 3.156 (2001).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after a final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii). 

In an October 1985 Board decision, the Board denied service 
connection for PTSD.  The October 1985 Board denial is a 
final decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  
The RO received the veteran's request to reopen the claim for 
service connection for PTSD on a March 14, 1988, in a 
memorandum from Disabled American Veterans and an 
accompanying written statement from a VA physician.  In 
February 1990, the Board granted the claim for service 
connection for PTSD.  With no provision in the statute or 
regulations to the contrary, the proper effective date for 
compensation based on a reopened claim is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a);  38 C.F.R. § 3.400.  In the 
present case, then, the effective date for service connection 
for PTSD may be no earlier than the date the claim was 
reopened, March 14, 1988.  The Board must deny the claim for 
an earlier effective date for service connection for PTSD.

Similarly, in an October 1985 Board decision, the Board 
denied service connection for back disability.  The October 
1985 Board denial is a final decision.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001).  The RO received the veteran's 
request to reopen the claim for service connection for 
cervical spine disability on a new factual basis on July 31, 
1991, in correspondence accompanying a VA Form 1-9 addressing 
the issue of an increased rating for PTSD.  With no provision 
in the statute or regulations to the contrary, the proper 
effective date for compensation based on a reopened claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a);  38 
C.F.R. § 3.400.  In the present case, then, the effective 
date for service connection for cervical spine disability may 
be no earlier than the date the claim was reopened, July 31, 
1991.  The Board must deny the claim for an earlier effective 
date for service connection for cervical spine disability.
 

ORDER

An effective date earlier than March 14, 1988, for service 
connection for post-traumatic stress disorder, is denied.

An effective date earlier than July 31, 1991, for service 
connection for cervical spine disability, is denied.


REMAND

The veteran contends that he is entitled to an initial rating 
greater than 60 percent for his service-connected cervical 
spine disability.  No specific argument has been advanced as 
to why a higher rating is warranted under the schedular 
criteria.

In August 1998, he underwent a VA compensation examination 
for evaluation of this disability.  The reports of X-rays of 
the cervical spine and an EMG ordered by the examiner are 
associated with the claims file.  There is not indication, 
however, that the examiner ever reviewed the X-ray or EMG 
reports.  The EMG report includes a diagnosis of left tardy 
ulnar palsy, and the X-ray report describes cervical spine 
changes.  The Board finds that the examination report is 
therefore incomplete, as it does not address the 
significance, if any, of the X-ray and EMG reports.   

Also, the August 1998 examiner did not consider the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.49 (2001);  DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, arthritis, 
incoordination, and pain on motion.  DeLuca.

The Board acknowledges that the RO made a good-faith effort 
to interpret the examination, X-ray and EMG findings in 
adjudicating this case.  The RO also very generously applied 
the benefit of the doubt doctrine.  The RO further considered 
an extraschedular rating.  On the other hand, while the RO 
explained that a 60 percent rating was the maximum provided 
under Code 5293, and the RO provided the ratings for 
limitation of motion under Code 5290, the RO did not 
acknowledge the criteria for the only schedular ratings for a 
spine disability above 60 percent.  Code 5285 provides a 100 
percent rating for residuals of a fracture of the vertebra, 
with cord involvement, bedridden, or requiring long leg 
braces.  Code 8526 provides a 100 percent rating for complete 
bony fixation (ankylosis) in an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  

The veteran's disability is currently rated under Diagnostic 
Code 5293.  The veteran is advised that in VAOPGCPREC 36-97, 
the General Counsel concluded that Diagnostic Code 5293 
involves limitation of range of motion.  VAOPGCPREC 36-97, 
paragraph 6.  Therefore, according to the General Counsel, a 
veteran's limitation of motion could not be rated under both 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5290, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  The General 
Counsel asserted that in keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code that 
produces the higher rating, if that diagnostic code better 
reflects the extent of the veteran's disability.  The Board 
notes that in assigning the 60 percent rating under Code 
5293, the RO acknowledged in the March 1999 statement of the 
case that there were no "really serious" neurological 
findings, no claim of "really severe" pain, and very little 
demonstration of limitation of motion.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

If the RO is unable to obtain records, 
the RO must identify to the veteran the 
records it is unable to obtain, briefly 
explain the efforts made to obtain those 
records, and describe any further action 
to be taken with respect to the claim.  
Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain the 
records would be futile. 

3.  Following the above development, the 
veteran should be scheduled for a VA 
examination in order to determine the 
nature and etiology of any neurological 
or cervical spine disability, to include 
disability reflected in the veteran's 
August 1998 VA examination, EMG and X-ray 
reports. 

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  

All necessary tests should be performed.  

The examiner should provide explicit 
responses to the following questions: 

(a) Generally, what is the nature, 
extent, and etiology of the veteran's 
neurological and cervical spine 
disability? 

(b) Is the disability shown upon EMG 
testing in August 1998 (left tardy ulnar 
palsy) etiologically related to, or 
aggravated by, the veteran's cervical 
spine condition?

(c)  What is the level, due to his 
cervical spine disability, of functional 
impairment of the veteran's ability to 
engage in ordinary activities, including 
employment, and the effect of pain on the 
functional abilities?  

What is the level of functional loss and 
limitation of range of motion of his 
cervical spine, due to flare-ups, 
fatigability, arthritis, incoordination, 
and pain on motion?    

The examiner should indicate whether the 
claims folder was reviewed. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2001), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) (new regulations 
implementing VCAA).

The RO should also consider whether this 
case should be referred to the Director, 
Compensation and Pension Service, for 
extraschedular consideration.
 
6.  After completion of the above, the RO 
should readjudicate the claims with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


